DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamse et al. US 2021/0337846 in view of Tokitomo “Volatile Components of Cooked Onions” (published 1996) (cited on Information Disclosure Statement filed November 17, 2020).
Regarding Claim 1, Abrahamse et al. discloses a food product comprising a heat treated vegetable (onion) comprising 3,4-dimethylthiophene and furfural (‘846, Paragraphs [0084]-[0086]).  A content of the 3,4-dimethylthiophene in the food product is at least 2 mg/kg (‘846, Paragraph [0093]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 2.2 mg/kg.  A content of the furfural in the food product ranges from 0-2 mg/kg (‘846, Paragraph [0091]), which overlaps the claimed furfural content range of from 0.1 mg/kg to 10 mg/kg.  In the case where the claimed content ranges of 3,4-dimethythiophene and furfural overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Abrahamse et al. is silent regarding the food product comprising a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.
Tokitomo discloses a food product comprising a heat treated vegetable (onion) (Left Column, Page 280) comprising odor constituents (Left Column, Page 286) comprising 2,4-dimethylthiophene (Peak No. 15, Table 2, Page 284) and furfural (Left Column, Page 286).
Both Abrahamse et al. and Tokitomo are directed towards the same field of endeavor of food products comprising a heat treated onion comprising furfural.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat treated onion of Abrahams et al. and incorporate a content of 2,4-dimethylthiophene as taught by Tokitomo since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 1, Abrahamse et al. modified with Tokitomo is silent regarding a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Abrahamse et al. modified with Tokitomo is silent regarding the food product satisfying the claimed formula of 10≥(x-y)/z≥0.0005.  However, differences in concentration of the ratio of 3,4-dimethylthiophene combined with 2,4-dimethylthiophen relative to the furfural will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 3, Abrahamse et al. discloses the heat treated vegetable being allium (‘846, Paragraph [0008]).
Regarding Claim 4, Abrahamse et al. discloses the allium being onion (‘846, Paragraphs [0001]-[0002] and [0008]).
Regarding Claim 5, Abrahamse et al. modified with Tokitomo is silent regarding the food product comprising 1.5 mass% or more of the heat treated vegetable.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 12, Abrahamse et al. discloses a food product comprising a heat treated vegetable (onion) and oil (‘846, Paragraph [0035]).  The food product comprises 3,4-dimethylthiophene and furfural (‘846, Paragraphs [0084]-[0086]).  A content of the 3,4-dimethylthiophene in the food product contains at least 2 mg/kg (‘846, Paragraph [0093]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 2.2 mg/kg.  A content of the furfural in the food product ranges from 0-2 mg/kg (‘846, Paragraph [0091]), which overlaps the claimed furfural content range of from 0.1 mg/kg to 10 mg/kg.  In the case where the claimed content ranges of 3,4-dimethythiophene and furfural overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Abrahamse et al. is silent regarding the food product comprising a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.
Tokitomo discloses a food product comprising a heat treated vegetable (onion) (Left Column, Page 280) comprising odor constituents (Left Column, Page 286) comprising 2,4-dimethylthiophene (Peak No. 15, Table 2, Page 284) and furfural (Left Column, Page 286).
Both Abrahamse et al. and Tokitomo are directed towards the same field of endeavor of food products comprising a heat treated onion comprising furfural.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat treated onion of Abrahams et al. and incorporate a content of 2,4-dimethylthiophene as taught by Tokitomo since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 12, Abrahamse et al. modified with Tokitomo is silent regarding a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Amendment
The affidavit under 37 CFR 1.132 filed October 28, 2022 is insufficient to overcome the rejection of Claims 1-5 and 12 based upon the rejections to 35 USC 103(a) to Abrahamse modified with Tokitomo as set forth in the last Office action because of the following:
Applicant argues on Paragraphs 6-12 of Pages 2-5 of the affidavit that the claimed content of 3,4-dimethylthiophene in the food product ranges from 0.00035 mg/kg to 2.2 mg/kg provides unexpected good results for the suppression of a pungent odor compared to a content of 3,4-diemthylthiophene outside of the claimed range and as disclosed in the prior art.  Applicant contends that Table 3 of the specification was rated on a 5 point scale of 1 to 5 and points to Table 6 of the specification as showing that compositions of Ex a1-a2 and a5-a10 includes a 3,4-dimthylthiophene content of less than 2.2 mg/kg that were rated at 5 for the suppression of pungent odor whereas Ex a3 was rated at 3 and that Comparative Example a4 has a 3,4-dimthylthiophene content of 3.0 mg/kg and rated at a value of 2.
Examiner argues that applicant has not explained how the ratings of 1-5 are determined.  It is unknown what odor parameters are required to meet a score of 1, a score of 2, a score of 3, a score of 4, or a score of 5.  Additionally, it is noted that Abrahamse teaches a content of the 3,4-dimethylthiophene in the food product is at least 2 mg/kg (‘846, Paragraph [0093]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 2.2 mg/kg.  In the case where the claimed content ranges of 3,4-dimethythiophene overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Applicant’s assertion of showing results that shows the alleged criticality of the claimed 3,4-dimethylthiophene concentration ranges over the prior art is not found persuasive since the prior art reference of Abrahamse teaches a concentration range of 3,4-dimethylthiophene that overlaps with the claimed concentration range of 3,4-dimethylthiophene.  Therefore, this argument is not found persuasive.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 6-7 of the Remarks that Examiner contends that the content of the 3,4-dimethylthiophene in the food product ranges from 2.5-20 mg/kg and points to Paragraphs [0090]-[0091] of Abrahamse as teaching the content ranges of 3 to 20 mg/kg and 0 to 2 mg/kg of Group A and Group B compounds.  Applicant contends that the specific content of 3,4-dimethylthiophene demonstrated in Examples of Abrahamse is 2.5 ppm (‘846, Paragraph [0117], Table 1), which applicant contend is higher than the upper limit reached in amended Claim 1.  Applicant continues that the specific content of furfural actually demonstrated in the Examples of Abrahamse is 0.06 ppm (‘846, Paragraph [0117], Table 1), which applicant contends is lower than the lower limit recited in amended Claim 1.
Examiner argues that Abrahamse teaches a content of the 3,4-dimethylthiophene in the food product is at least 2 mg/kg (‘846, Paragraph [0093]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 2.2 mg/kg and a content of the furfural in the food product ranges from 0-2 mg/kg (‘846, Paragraph [0091]), which overlaps the claimed furfural content range of from 0.1 mg/kg to 10 mg/kg.  Examiner is not relying upon the specific examples in Table 1 to teach the claimed concentration ranges of 3,4-dimethylthiophene and furfural.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments in view of Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123.I.).  Abrahamse teaches the claimed concentrations of 3,4-diemthylthiophene and furfural (‘846, Paragraphs [0091] and [0093]).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 7-8 of the Remarks that Tokitomo generally teaches that the amounts of odor constituents increase overall throughout heat treatment and alleges it would not be obvious to one of ordinary skill in the art to combine Tokitomo with Abrahamse as one of ordinary skill in the art would find it difficult to achieve a food product with an increased content of an odor component while simultaneously providing a decreased content of another odor component.  Applicant contends that to modify the onion flavor composition described in the Examples of Abrahamse to arrive at the food product according to Claim 1.  Applicant continues on Table 2 of Pages 284-285 of Tokitomo disclosing the peak areas of various odor constituents in five different cooked onion samples and contends that one of ordinary skill in the art would understand from data in Table 2 that the amounts of odor constituents increase overall through heat treatment and would be difficult to increase one odor constituent of a food composition while decreasing another constituent through routine optimization.
Examiner argues that these statements are not supported by objective evidence supporting these allegations.  Arguments of counsel cannot take the place of evidence in the record in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c).II.).  Examiner maintains that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Applicant must show that the particular range is critical generally by showing the claimed range achieves unexpected results relative to the prior art range in view of In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (MPEP § 2144.05.III.A.).  Applicant has not provided any evidence showing the alleged criticality of the claimed furfural concentration ranges.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-11 of the Remarks that n orange is taught by Abrahamse or Tokitomo regarding a range of 2,4-dimethylthiophene of Claim 1 and alleges the unexpected negative effects present themselves outside of the claimed range such as a pungent odor from the vegetable, or a lack of a full fell of vegetable taste and that furfural is an optional component which allegedly lends to an unpredictable element with results pertaining to sensory evaluation and that Abrahamse teaches a weight range of furfural from zero to an integer of from 0-10 mg/kg and that the furfural content is optional.  Applicant contends that the Declaration under 37 CFR 1.132 affirms that the claimed content of 3,4-dimethylthiophene in the food product provides unexpected good results for the suppression of a pungent odor compared to a content of 3,4-dimethylthiophene outside of the claimed range.  Applicant contends that Examples a1-a10 demonstrate the unexpectedly good suppression of pungent odor in terms of 3,4-dimethylthiophene content and the Example a3 was rated 3 as acceptable whereas Comparative Example a4 includes a 3,4-dimethylthiophene content of 3.0 mg/kg that was not rated as very good.
Examiner argues that applicant has not defined how the degrees of odor suitability was determined.  Additionally, Abrahamse discloses ranges of 3-4-dimethylthiophene of at least 2 mg/kg of 3,4-dimethylthiophene (‘846, Paragraph [0093]).  Since Abrahamse teaches specific embodiments of concentration ranges of 3-4-dimethylthiophene that overlaps concentration ranges of 3-4-dimethylthiophene as claimed, applicant’s showing of alleged criticality is immaterial since where the claimed content ranges of 3,4-dimethythiophene overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, Example a4 of Table 3 of applicant’s specification does not fall within all of the claimed concentration parameters of Claims 1 and 12.  Therefore, this argument is not found persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandya et al. US 2017/0164632 discloses an oil base ingredient and its content can be adjusted according to different needs by different types of products wherein the aroma mixture is prepared by mixing different aroma components including furfural wherein the contents can be adjusted by different applications and preferences (‘632, Paragraph [0383]).
Losordo et al. US 2017/0044577 discloses removing undesirable impurities in pretreated materials to optimize pretreatment conditions by removing furfural through evaporation (‘577, Paragraph [0091]).
Eyal et al. US 2015/0020797 discloses adjusting the concentration of furfural (‘797, Paragraph [0161]).
Glynn et al. US 2017/0281703 discloses one or more concentration and/or drying steps to remove volatiles (‘703, Paragraph [0039]).
Zhao et al. US 2016/0021899 discloses heat treating ground bran and germ component or fraction volatiles wheaty flavor component wherein venting of volatiles during heat treatment of bran reduces the amount of volatile compounds related to a wheaty flavor wherein heat treatment conditions such as temperature, moisture, and treatment time can be adjusted to increase the removal to reduce wheatiness wherein the amounts or levels of one or more volatile compounds may be monitored or analyzed periodically (‘899, Paragraph [0042]).
George et al. US 2011/0318459 discloses adjusting the amounts of any volatile components (‘459, Paragraph [0081]).
Magalhaes Mendes et al. US 2010/0047422 discloses the aroma profile of extracted compounds can be adjusted by feed temperature wherein a temperature increase leads to a higher amount of gas desorption (‘422, Paragraph [0021]).
Alexander et al. US 6,059,962 discloses methylthiophenes is a type of volatile compound.
Qvyjt US 2017/0196253 discloses thiophenes are a type of food aroma agent (‘253, Paragraph [0126]).
Pouzot et al. US 2015/0374006 discloses roasted coffee contains thiophenes in a vast concentration range and that the coffee chemical composition depends on time and temperature of the roasting procedure (‘006, Paragraph [0069]).
Foley et al. US 2002/0169090 discloses an odor masking base having concentrations that differ by weight of the composition (‘090, Paragraph [0104]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792